Citation Nr: 9926309	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  95-22 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
moderate intervertebral disc syndrome, lumbosacral spine 
(also characterized as "low back pain syndrome"), currently 
evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1978 to July 
1984 and from March 1988 to March 1992.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a January 1995 rating decision of the 
RO.  

In December 1997, the Board remanded this matter for 
additional development of the record.  

As noted in the previous remand, the record documents certain 
statements by the veteran to the effect that he is disabled 
and unable to work.  When such issues arise, VA must consider 
whether the veteran is entitled to nonservice-connected 
disability pension benefits and/or a total disability rating 
based on unemployability for compensation purposes.  Ferraro 
v. Derwinski, 1 Vet. App. 326 (1991); Pritchett v. Derwinski, 
2 Vet. App. 116, 122 (1992).  This matter is therefore 
referred to the RO for development and adjudication.  

In addition, it was also previously noted that the veteran, 
in his substantive appeal submitted in July 1995, had raised 
a claim of entitlement to an effective date prior to May 3, 
1994, for the assignment of a 20 percent disability rating 
for the service-connected moderate intervertebral disc 
syndrome, lumbosacral spine.  As this issue has not been 
developed for appellate review, it is also referred to the RO 
for appropriate development.  


REMAND

The veteran contends that his low back condition is more 
disabling than as currently rated.  

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran was most recently afforded a VA examination in 
March 1999.  At that time, the veteran complained of chronic 
low back pain which had progressed over the last several 
years.  He further stated that he experienced low back 
discomfort on a daily basis and that occasionally his back 
would give out with lifting of heavy objects.  He noted that 
he had been prescribed a TENS unit which offered him some 
relief and reported using Motrin to some effect also.  

The physical examination showed the veteran to walk with a 
fairly normal gait and to have the ability to heel and toe 
walk.  On forward flexion, he could touch his hands to just 
past his knees.  He was able to extend his back to about 15 
degrees, although this caused him some discomfort in the low 
back area.  It did not, however, cause any paresthesias.  
Side to side bending was registered to about 10 to 15 
degrees.  

Neurological testing showed the veteran to have 5/5 strength 
throughout the lower extremities, bilaterally, including the 
hip flexors, abductors, adductors, quadriceps, hamstrings, 
tibialis anterior, extensor hallucis longus and plantar 
flexors.  Sensation was also intact to light touch and pin 
prick throughout the lower extremities, bilaterally.  He had 
2+ dorsalis pedis and posterior tibial pulses, bilaterally.  
He had no clonus on either side.  He also had down-going toes 
with Babinski testing.  His deep tendon reflexes were 
somewhat diminished, but were symmetric at +1 at the knees 
and ankles, bilaterally.  He also had negative straight leg 
raising test, bilaterally.  

Diagnostic studies performed in conjunction with the 
examination showed some osteophyte formation at L3 and L4; 
however, the disc spaces were relatively well-preserved.  
There was no evidence of stenosis or other bony pathology.  

Based on the above examination, the examining physician 
concluded that the veteran had discogenic back disease which 
was exacerbated by his weight gain and relative lack of 
activity.  He further opined that the veteran's spinal 
condition had not progressed or worsened to any significant 
degree, nor had his functional impairment worsened.  

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45 (1998) and clinical findings must be expressed in terms 
of the degree of additional range-of-motion loss due to any 
pain on use, incoordination, weakness, fatigability, or pain 
during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As such, the most recent VA examination is inadequate for 
evaluation purposes because it does not include sufficient 
detail for rating the disability at issue and further 
examination should be conducted on remand.  38 C.F.R. § 4.2 
(1998).  

Accordingly, this case is remanded to afford the veteran an 
examination which should include a medical opinion as to 
whether his low back disability is manifested by pain with 
use, weakened movement, excess fatigability, incoordination 
or any other functionally disabling symptoms.  Additionally, 
and most importantly, this opinion should be expressed in 
terms of additional range-of-motion loss beyond that already 
demonstrated clinically.  In other words, any functional loss 
found, such as the pain complained of by the veteran, must be 
quantified as additional loss of motion.  DeLuca, supra.  In 
addition, any pertinent treatment records should be obtained 
for review.  

In deference to the veteran's apparent dissatisfaction with 
the examiner who conducted the March 1999 examination, a 
different physician should conduct the new examination.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected low 
back disability since March 1999.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of the service-
connected low back disability.  All 
indicated tests, including X-ray studies 
and range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected low back 
disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the functional 
ability of the veteran's lower back.  The 
examiner should also be requested to 
determine whether, and to what extent, 
the lower back exhibits weakened 
movement, excess fatigability, or 
incoordination.  A complete rationale for 
any opinion expressed must be provided.

3.  After undertaking the development 
requested above to the extent possible, 
the RO should again review the issue of 
an increased rating for the service-
connected low back disability to include 
consideration of the Court's holding in 
DeLuca.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



